DETAILED ACTION
This action is a response to an application filed 12/6/2019 in which claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmad et al. (Pub. No.: 2011/0205969), herein Ahmad.
As to claim 1, Ahmad teaches a method in a wireless access point (AP) having an antenna controllable to transmit and receive using a set of AP sectors, the method comprising: transmitting a plurality of beacon instances using each of the AP sectors, each beacon instance associated with rotation schedule data defining a plurality of listening time slots corresponding to respective AP sectors (Ahmad Fig. 2 and Fig. 7 (listening time slots) and [0082] multiple beacons are transmitted in each sector associated with the transmitting AP after each discovery beacon transmission an associated response period allows WTRUs that receive the bean to transmit a response to the AP); 
activating a rotating listening mode using the AP sectors in sequence according to the rotation schedule data (Ahmad Fig. 7 (720) receive time slots [0082] after each discovery beacon transmission an associated response period allows WTRUs that receive the bean to transmit a response to the AP); 

in response to detecting a sector sweep initiation message from a client device using an active one of the AP sectors, communicating with the client device to select an AP sector to use in establishing a link with the client device (Ahmad [0060] If an association request is received at the AP, the AP determines at step 240 the sector of the coverage area of the AP from which the WTRU transmitted the association request. A fine beamforming process may then be performed by the WTRU and the AP to develop a fine directional antenna beam in step 250)

As to claim 6, Ahmad teaches an access point, comprising:
 an antenna array controllable to transmit and receive using a set of AP sectors (Ahmad 1B an antenna array (122)) ; 
a controller connected to the antenna array and configured to (Ahmad Fig. 1B processor): 
control the antenna array to transmit a plurality of beacon instances using each of the AP sectors, each beacon instance associated with rotation schedule data defining a plurality of listening time slots corresponding to respective AP sectors (Ahmad [0082] multiple beacons are transmitted in each sector associated with the transmitting AP after each discovery beacon transmission an associated response period allows WTRUs that receive the bean to transmit a response to the AP); 
(Ahmad Fig. 7 (720) receive time slots); and 
in response to detection of a sector sweep initiation message from a client device using an active one of the AP sectors, communicate with the client device to select an AP sector to use for establishing a link with the client device (Ahmad [0060] If an association request is received at the AP, the AP determines at step 240 the sector of the coverage area of the AP from which the WTRU transmitted the association request. A fine beamforming process may then be performed by the WTRU and the AP to develop a fine directional antenna beam in step 250) 

As to claim 11, Ahmad teaches a method in a wireless client device having an antenna controllable to transmit and receive using a set of client sectors, the method comprising: 
activating a rotating listening mode using the client sectors in a predefined sequence (Ahmad Fig. 7 (720) receive time slots);
 in response to detecting a beacon from an access point (AP) associated with rotation schedule data defining a plurality of listening time slots corresponding to respective AP sectors of the AP, determining a transmission time based on the rotation schedule data (Ahmad Fig. 7 (720) receive time slots); and 
at the transmission time, transmitting a message to the AP (Ahmad [0060] an association request is received at the AP)  


As to claim 13, Ahmad teaches wireless client device, comprising:
 an antenna array controllable to transmit and receive using a set of client sectors (Ahmad Fig. 1B); a controller connected to the antenna array and configured to (Ahmad Fig. 1B);  
activate a rotating listening mode using the client sectors in a predefined sequence (Ahmad Fig. 7 and Fig. 8 discovery phase and  [0082] After each discovery beacon 710 transmission, an associated response period 720 allows WTRUs that receive the discovery beacon to transmit a response message to the AP. 
 17Agent Docket: PERO42US-P9165US00 in response to detecting a beacon from an access point (AP) associated with rotation schedule data defining a plurality of listening time slots corresponding to respective AP sectors of the AP, determine a transmission time based on the rotation schedule data (Ahmad Fig. 7)
and at the transmission time, transmit a message to the AP (Ahmad [0082] After each discovery beacon 710 transmission, an associated response period 720 allows WTRUs that receive the discovery beacon to transmit a response message to the AP.

As to claim 2, Ahmad teaches the method of claim 1, further comprising:
 in response to communicating with the client device to select an AP sector to use for communicating with the client device, activating a fixed listening mode using the selected AP sector (Ahmad [0060] The fine beamforming process (fixed listening mode) may be performed in accordance with IEEE 802.11 standards, and may include sounding a channel and communicating channel estimates and steering matrices between the WTRU and the AP); 
determining whether a connection request has been received from the client device (Ahmad [0060] AP determines whether any response (for example, association requests or probe request and the like) have been received from a WTRU); and 
when a connection request is received, establishing a connection with the client device (Ahmad [0060] Once the WTRU that transmitted the association request completes association with the AP, two things occur at the AP. First, at step 260 the AP transmits a periodic beacon (using either a fine directional antenna beam based on the sector of the WTRU identified in step 240 or a coarse beam such as the one used for discovery beacon transmission). Second, at step 270 the AP and the WTRU transmit and receive packet data using a fine directional beam based on the sector of the WTRU identified in step 240)

Claim 7 is rejected for the same reasons stated in claim 2.


As to claim 3, Ahmad teaches the method of claim 2, further comprising: when no connection request is received within a predetermined time period, returning to activating the rotating listening mode using the AP sectors in sequence according to the rotation schedule data (Ahmad [0068] Once the listening period expires, the AP 312 selects the next sector for discovery beacon transmission. [0069] As there are no WTRUs in either sector 3 or sector 4 in this example, the third and fourth listening periods expire without any additional response messages)

Claim 8 is rejected for the same reasons stated in claim 3.


As to claim 5, Ahmad teaches the method of claim 1, wherein the rotation schedule data is contained in an information element of each beacon instance (Ahmad [0062] The discovery beacon may contain: (1) basic content needed for functions including but not limited to, one or more of the following such as beacon detection, measurement, or association, (2) a train of pilot symbols which identifies that an AP is present in a specific sector, (3) a train of mini beacons, for example, one train per coarse sector of size `s` where `s` is the number of coarse sectors associated with the AP, or (4) a subset of the periodic beacon content)

Claim 10 is rejected for the same reasons stated in claim 5.


As to claim 12, Ahmad teaches the method of claim 11, wherein determining the transmission time includes:
 identifying, from the beacon, one of the AP sectors used to transmit the beacon (Ahmad [0062] The discovery beacon may contain: (1) basic content needed for functions including but not limited to, one or more of the following such as beacon detection, measurement, or association, (2) a train of pilot symbols which identifies that an AP is present in a specific sector);
 identifying one of the listening time slots that corresponds to the one of the AP sectors (Ahmad Fig. 7 receive for section 1);
 and computing, according to the rotation schedule data, a scheduled time for the identified listening time slot (Ahmad Fig. 7 receive for section 1);  


	Claim 14 is rejected for the same reasons stated in claim 12.


Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467